Citation Nr: 1723958	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-94 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to educational assistance benefits under Chapter 33, Title 38 of the United States Code (the Post-9/11 GI Bill).

2.  Entitlement to an effective date prior to December 1, 2008 for a grant of nonservice-connected pension (NSCP) benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 2001 to February 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2008 and June 2011 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  At the Veteran's request, he was scheduled for a July 2016 Central Office hearing in these matters.  He was notified of this hearing in a May 2016 letter.  Pursuant to a July 2016 request, the hearing was then rescheduled for October 2016; the Veteran failed to report.  In February 2017, the Board sent the Veteran another letter clarifying the type of hearing he desired.  A response later that month indicates the Veteran still desired a Central Office hearing in Washington, DC and, accordingly, one was scheduled for May 2017; he was notified of that hearing in a March 2017 letter.  Nonetheless, he once again failed to report.  He has not provided any reason for said failure or indicated that he wished to further reschedule that hearing.  Therefore, the Board considers the hearing request withdrawn.


FINDINGS OF FACT

1.  In February 2003, the Veteran was discharged from service under honorable conditions due to misconduct, and not for physical, mental, or other medical conditions or for hardship.

2.  The Veteran first alleged entitlement to NSCP in July 2004; that claim was denied in February 2005 because he failed to meet the minimum active service requirements; the Veteran was notified of that decision and his appellate rights and did not initiate a timely appeal thereof.

3.  In March 2006, the Veteran alleged that the February 2005 denial was based on clear and unmistakable error (CUE); an August 2006 letter again notified the Veteran that he was ineligible for NSCP because he failed to meet the minimum active service requirements, as well as of his right to appeal that determination; once again, he failed to file a timely appeal of that decision.
4.  In October 2010, the Veteran filed another claim for NSCP benefits; a November 2008 letter notified him that claim had been effective December 1, 2008; subsequent October 2010 and August 2011 letters notified him that such determination had been made based on CUE as to his total net service, and therefore proposed and implemented a termination of those benefits effective August 1, 2011.  

5.  Nothing in the record indicates that the Veteran has, at any time, been eligible to receive nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to education benefits under the Post-9/11 GI Bill are not met.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520 (2016).

2.  An effective date prior to December 1, 2008 is not warranted for the November 2008 award of nonservice-connected pension benefits.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board first notes that the Veteran's claim seeking an earlier effective date is on appeal from the grant of an award.  Thus, statutory notice has served its purpose in that matter and is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Moreover, the Veteran was provided adequate notice of that issue in an August 2011 statement of the case (SOC) that also readjudicated that matter.  Similarly, an April 2012 SOC provided adequate notice regarding the Veteran's claim seeking educational assistance and readjudicated that claim.  Critically, the Veteran has had ample opportunity to allege that notice was less than adequate, and has not done so.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, the Board notes that, for reasons discussed further below, the determinations in these matters rests largely on threshold eligibility questions, of which the evidence already in the record is wholly determinative.  Thus, further development is not necessary.  Nonetheless, service treatment records (STRs), service personnel records, and pertinent postservice treatment records have been secured.  Notably, the Veteran has not identified any pertinent evidence that remains outstanding or alleged that any development has been less than adequate.  Thus, the Board finds that VA's duties to notify and assist are met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Post-9/11 GI Bill Benefits

Under the pertinent regulations, to receive education benefits under 38 U.S.C. Chapter 33, the Veteran must have been discharged from service with an honorable discharge; discharged or released from service for a medical condition that preexisted such service and is not determined to be service-connected; discharged for a hardship; or discharged for a physical or mental condition that interfered with his performance of duty but was not characterized as a disability and did not result from the individual's own misconduct. 38 C.F.R. § 21.9520(a).
 
A review of the Veteran's discharge document (Form DD-214) shows that he was discharged "Under Honorable Conditions (General)."  Furthermore, the documented reason for his discharge is misconduct.  In addition, his service personnel records include detailed documentation of the recommendation and approval process surrounding his discharge.  Several memorandums indicate that he was recommended and approved for separation due to commission of a serious offense, and that his discharge was to be characterized as under honorable conditions.  It is also noted that he was not to be transferred to the Individual Ready Reserve (IRR) because he "clearly has no potential for useful service under conditions of full mobilization."  A separate memorandum indicates the Veteran was informed of this determination and his rights to have his case evaluated by an administrative separation board and to consult with counsel, understood his circumstance, and affirmatively waived those rights.  

In light of the above, the Board has no choice but to find that the Veteran did not received an honorable discharge for VA benefits purposes.  Similarly, he is not shown to have been discharged due to any medical conditions (physical or mental) or hardship.  In so finding, the Board acknowledges that the Veteran submitted a May 2010 VA letter that characterized his discharge as honorable.  However, the letter itself is a summary of his VA benefits at the time and not a Department of Defense (DOD) document pertaining to the nature of his discharge.  Moreover, it explicitly acknowledges that the information regarding his service may not be accurate or complete.  Furthermore, it is certainly not a specific finding regarding the nature of his service.  In contrast, his actual personnel records and discharge documents do directly pertain to his character of service and the nature of his discharge.  In addition, there is no indication that the Veteran has ever attempted to upgrade or alter the character of his discharge.  Thus, the Board finds that the May 2010 VA letter is entitled to comparatively less probative weight than the official service department and DOD records in question.  

Accordingly, the overwhelming weight of the evidence indicates that the Veteran did not receive an honorable discharge and therefore does not meet the threshold eligibility requirements for benefits under the Post-9/11 GI Bill.

Earlier Effective Date: NSCP

Except as otherwise provided, the effective date of an evaluation and award of pension will generally be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim, but such a claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  

Here, the Veteran first filed a claim seeking NSCP benefits in July 2004.  That claim was then administratively denied because the Veteran failed to meet the minimum active service requirements specified above.  He was notified of that decision and his appellate rights in a February 2005 letter, and did not initiate a timely appeal.  However, in March 2006, he alleged that the February 2005 denial involved CUE because he served from February 2001 to February 2003 for a period of two years and eight days, which should have met the requirements for a minimum of 24 months of active duty.  An August 2006 letter notified the Veteran that he was, in fact, not eligible for NSCP because the deduction of lost time during his period of service reduced his total net active service to one year, eleven months, and 29 days, and he did not complete his first full term of service.  Once again, he was notified of his right to appeal that determination, and did not initiate a timely appeal.  

On October 10, 2008, the Veteran once again submitted correspondence claiming NSCP benefits.  A November 2008 letter (from which the current appeal extends) then notified him that such claim was granted from December 1, 2008 based on countable annual income information from November 13, 2008.  However, there is no information in the record which indicates the AOJ had considered new evidence establishing minimum service requirements at that time.  Indeed, a subsequent October 2010 letter notified the Veteran that CUE had been made in that prior grant because he did not meet the minimum active service requirements for eligibility for disability pension, and therefore proposed to discontinue his (mistakenly-granted) nonservice-connected pension.  An August 2011 informal hearing report indicates the Veteran presented no new evidence and simply repeated that his service was improperly calculated, despite being informed that any days marked as time lost must be subtracted from his total service time and was provided a copy of the governing regulation.  An August 2, 2011 letter notified him that his pension benefits were terminated effective August 1, 2011.

The Board first notes that all claims seeking NSCP were received earlier than the effective date currently on appeal (December 1, 2008).  Consequently, because the effective date must be the later of either the date of claim or date of entitlement, substantiating the Veteran's claim would require that entitlement to NSCP benefits is factually ascertainable, under all facts found, prior to December 1, 2008.  

To that end, under the pertinent regulations, a Veteran must meet certain minimum active service requirements in order to be eligible for NSCP benefits.  Specifically, 38 C.F.R. § 3.12(a) defines this "minimum period of active duty" as the shorter of either (1) twenty-four months of continuous active duty or (2) the full period for which a person was called or ordered to active duty.  Moreover, when counting continuous active duty, "[n]on-duty periods that are excludable in determining the Department of Veterans Affairs benefit entitlement...are not considered as a break in service for continuity purposes but are to be subtracted from total time served.  Id. at § 3.12(a)(1)(i).  In addition, for nonservice-connected benefits, "active service is countable exclusive of time spent on an industrial, agricultural, or indefinite furlough, time lost on absence without leave (without pay), under arrest (without acquittal), in desertion, while undergoing sentence of court-martial or a period following release from active duty [involving Philippine service]."  38 C.F.R. § 3.15.  

Under 38 C.F.R. § 3.12(b), a person who does not complete a minimum period of active duty is not eligible for any benefit under title 38, United States Code or under any law administered by the Department of Veterans Affairs based on that period of active service.  However, such effect does not apply to the following cases: (1) discharge or release that is either early or due to hardship; (2) discharge or release for a disability adjudged service connected without presumptive provisions of law, or who at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (3) a person with a compensable service-connected disability; (4) provision of a benefit for or in connection with a service-connected disability, condition, or death; or (5) benefits under Title 38, chapter 19 of the U.S. Code (pertaining to insurance).  38 C.F.R. § 3.12(d).

A review of the Veteran's Form DD-214 indicates that the Veteran served on active duty from February 13, 2001 to February 21, 2003.  As the Veteran correctly alleges, this is, on its own, evidence indicating he had total active service of two years and eight days.  However, as the AOJ has repeatedly noted, his Form DD-214 also indicates, in block 29, that there was time lost during that period of service under 10 U.S.C. § 972 (which pertains to time lost from desertion, absenteeism for more than one day without proper authority, confinement for more than a day in connection with a trial, or inability to perform duties because of intemperate use of drugs or alcoholic liquor, or because of disease or injury resulting from his own misconduct).  The form documents time lost from October 18, 2002 to October 26, 2002 and on October 28, 2002.  Under 38 C.F.R. § 3.12(a), this time must be subtracted from his total service time of two years and eight days when determining whether he meets the minimum period of active duty for purposes of VA benefits.  Thus, the Veteran's total net service time for purposes of applying 38 C.F.R. § 3.12(a) is less than twenty four months of continuous active duty.  Moreover, he did not finish his entire term of service and has had no other periods of service.  The Board has considered the relevant exclusions (outlined above) under 38 C.F.R. § 3.12(d), but has found no evidence that the Veteran was subject to an early or hardship discharge; that his discharge involved any disability, much less a service-connected disability; that his circumstance otherwise implicated provisions related to service-connected disability , condition, or death; or that any insurance concerns provided for in Title 38, Chapter 19 of the U.S. Code would bar the applicability of the minimum active service requirement.  

Consequently, the Veteran has, at no time during the period on appeal, been eligible to receive NSCP benefits.  Therefore, there is no factual basis for finding that entitlement to such benefits is shown at any time, much less prior to December 1, 2008.  Absent such showing, an earlier effective date for the award of NSCP benefits is not warranted.

In light of the above, the Board finds the preponderance of the evidence is against the Veteran's claims seeking education assistance benefits under the Post-9/11 GI Bill and an earlier effective date for the November 2008 award of NSCP benefits.  Accordingly, the benefit of the doubt rule does not apply, and the appeal must be denied.


ORDER

The appeals seeking education assistance benefits under the Post-9/11 GI Bill and an earlier effective date for NSCP benefits are denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


